


Exhibit 10.16




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND/OR ANY APPLICABLE STATE
SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED OR OTHER
EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.







Tyme Inc.




10% SECURED CONVERTIBLE PROMISSORY NOTE




DUE OCTOBER 11, 2015




Original Issue Date: July 11, 2014

US$1,100,000




This Secured Convertible Promissory Note, one of a series of duly authorized and
issued secured convertible promissory notes of Tyme Inc., a Delaware corporation
(the “Company”), designated as its 10% Secured Convertible Promissory Notes and
in the aggregate principal amount of $1,100,000 (the “Notes”), is issued to
Christopher Brown (together with his permitted successors and assigns, the
“Holder”) in accordance with exemptions from registration under the Securities
Act of 1933, as amended (the “Securities Act”), pursuant to that certain
Securities Purchase Agreement relating to the Notes (the “Purchase Agreement”),
by and among the Company, the Holder and other purchasers of Notes (collectively
with the Holder, the “Holders”).  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement.




Article I.




Section 1.01        Principal and Interest.  (a) FOR VALUE RECEIVED, the Company
hereby promises to pay to the order of the Holder, in lawful money of the United
States of America and in immediately available funds the principal sum of One
Million One Hundred Thousand Dollars ($1,100,000) on October 11, 2015 (the
“Maturity Date”).




(b)         The Company further promises to pay interest in cash on the unpaid
principal amount of this Note at a rate per annum equal to ten percent (10%),
commencing to accrue on the date hereof and payable on the Maturity Date or
earlier prepayment.  Interest will be computed on the basis of a 360-day year of
twelve 30-day months for the actual number of days elapsed; provided, however,
interest is not payable in the event of the conversion of this Note in
accordance with Section 1.02 below.




(c)         The Company may prepay all or any portion of the principal amount of
this Note at any time and from time to time without penalty or premium.




- 1 -

--------------------------------------------------------------------------------




Section 1.02        Mandatory Conversion.  (a) Upon the closings of the Merger
and the PPO for at least the Minimum PPO amount (which shall include, for
purposes of determining such amount, the aggregate outstanding principal amount
of the Notes), all of the outstanding principal amount of this Note shall
automatically, without the necessity of any action by the Holder or the Company,
be converted into PPO Securities of Pubco (such PPO Securities issued upon
conversion of the Notes, the “Conversion Securities”), at the Conversion Price.
 All accrued but unpaid interest on this Note shall be forgiven in full upon
such conversion of the principal amount of this Note into Conversion Securities.




(b)         No fraction of shares or scrip representing fractions of shares will
be issued on conversion.  Upon any conversion of the entire outstanding
principal of and interest on this Note, the number of shares or other securities
issuable shall be rounded to the next higher whole number.  




(c)         The date upon which the conversion shall be effective (the
“Conversion Date”) shall be deemed to be the date on which the Merger and
Minimum PPO closes.  The number of Conversion Securities issuable upon
conversion of this Note shall be equal to the quotient obtained by dividing (x)
the outstanding principal amount of this Note by (y) the Conversion Price then
in effect.  The calculation by the Company of the number of Conversion
Securities to be received by the Holder upon conversion hereof, and of the
applicable Conversion Price, shall be conclusive absent manifest error.  




Section 1.03        [Intentionally Omitted]




Section 1.04        Absolute Obligation/Ranking.  Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed.  This Note is a direct debt obligation
of the Company.  This Note ranks pari passu with all other Notes now or
hereinafter issued pursuant to the Purchase Agreement.




Section 1.05        Paying Agent and Registrar.  Initially, the Company will act
as paying agent and registrar.  The Company may change any paying agent,
registrar, or Company-registrar by giving the Holder not less than ten (10)
business days’ written notice of its election to do so, specifying the name,
address, telephone number and facsimile number of the paying agent or registrar.
 The Company may act in any such capacity.




Section 1.06        Different Denominations.  This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as reasonably requested by the Holder surrendering the same.  No service charge
will be made for such registration of transfer or exchange.  Notwithstanding
anything to the contrary contained herein, in the event of a mandatory
conversion of the outstanding principal amount of this Note in accordance with
Section 1.02 above, the aggregate outstanding principal amount of all Notes
owned of record by Holder shall be used in the calculation of the number of
Conversion Securities to be issued to Holder in connection with such conversion
regardless of the denominations of the individual Notes owned by Holder.




Section 1.07        Investment Representations. This Note has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.




Section 1.08        Reliance on Note Register.  Prior to due presentment to the
Company for transfer or conversion of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.




- 2 -

--------------------------------------------------------------------------------




Section 1.09        Security; Other Rights.  The obligations of the Company to
the Holder under this Note are secured pursuant to the Security Agreement and
the Pledge Agreement and are guaranteed under the Guaranty.  In addition to the
rights and remedies given it by this Note, the Purchase Agreement, the Security
Agreement, the Pledge Agreement and the Guaranty, the Holder shall have all
those rights and remedies allowed by applicable laws.  The rights and remedies
of the Holder are cumulative and recourse to one or more right or remedy shall
not constitute a waiver of the others.




Article II.




Section 2.01        Events of Default.  Each of the following events shall
constitute a default under this Note (each an “Event of Default”):




(a)         failure by the Company to pay any principal amount or interest due
hereunder within five (5) days of the date such payment is due;




(b)         failure by Pubco to issue, or cause it’s transfer agent to issue, to
the Holder the number of shares of PPO Securities (if any) issuable to the
Holder as a result of the conversion of this Note within ten (10) days after the
Conversion Date;




(c)         any event of default by the Company or any subsidiary under the
Security Agreement, the Pledge Agreement or the Guaranty shall have occurred and
be continuing beyond all grace and/or cure periods, or the Security Agreement,
the Pledge Agreement or the Guaranty shall fail to remain in full force and
effect prior to payment in full of all amounts payable under this Note, or any
action shall be taken by the Company to discontinue the Security Agreement the
Pledge Agreement or the Guaranty or to assert the invalidity thereof prior to
payment in full of all amounts payable under this Note;




(d)         the Company shall: (1) make a general assignment for the benefit of
its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking:  (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law; or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;




(e)         any case, proceeding or other action shall be commenced against the
Company for the purpose of effecting, or an order, judgment or decree shall be
entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 2.01(d) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days;




(f)          default shall occur with respect to any indebtedness for borrowed
money of the Company (including, without limitation, any other Note(s)) or under
any agreement under which such indebtedness may be issued by the Company and
such default shall continue for more than the period of grace, if any, therein
specified, if the aggregate amount of such indebtedness for which such default
shall have occurred exceeds $50,000;




- 3 -

--------------------------------------------------------------------------------




(g)         default shall occur with respect to any contractual obligation of
the Company under or pursuant to any contract, lease, or other agreement to
which the Company is a party and such default shall continue for more than the
period of grace, if any, therein specified, if the aggregate amount of the
Company’s contractual liability arising out of such default exceeds or is
reasonably estimated to exceed $50,000;




(h)         final judgment for the payment of money in excess of $50,000 shall
be rendered against the Company and the same shall remain undischarged for a
period of twenty (20) days during which execution shall not be effectively
stayed;




(i)          any material breach by the Company of any of its representations or
warranties under the Purchase Agreement; or




(j)          any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Note or the Purchase Agreement which is
not cured by the Company within five (5) days after receipt of written notice
thereof.




Section 2.02        If any Event of Default specified in Section 2.01(d) or
Section 2.01(e) occurs, then the full principal amount of this Note, together
with any other amounts owing in respect thereof, to the date of the Event of
Default, shall become immediately due and payable without any action on the part
of the Holder, and if any other Event of Default occurs, the full principal
amount of this Note, together with any other amounts owing in respect thereof,
to the date of acceleration shall become, at the Majority Holders’ election,
immediately due and payable in cash.  Commencing five (5) days after the
occurrence of any Event of Default, interest on this Note shall begin to accrue
at the rate of interest specified in Section 1.01(b) PLUS five percent (5%) per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  All Notes for which the full amount hereunder shall have been
paid in accordance herewith shall promptly be surrendered to or as directed by
the Company.  The Holder need not provide, and the Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Majority
Holders at any time prior to payment hereunder, and the Holder shall have all
rights as a Note holder until such time, if any, as the full payment under this
Section shall have been received by it.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
 “Majority Holders” means at any time a Holder or Holders then holding in excess
of 50% of the then aggregate unpaid principal amount of the Notes.




Article III.




Section 3.01        Negative Covenants.  So long as this Note shall remain in
effect and until any outstanding principal and interest and all fees and all
other expenses or amounts payable under this Note and the Purchase Agreement
have been paid in full, unless the Majority Holders shall otherwise consent in
writing, the Company shall not:




- 4 -

--------------------------------------------------------------------------------




(a)         Senior or Pari Passu Indebtedness.  Incur, create, assume, guaranty
or permit to exist any indebtedness that ranks senior in priority to, or pari
passu with, the obligations under this Note, except for (i) indebtedness
existing on the date hereof and set forth in Schedule A attached hereto and only
to the extent that such indebtedness ranks senior in priority to or pari passu
with the obligations under this Note and the Purchase Agreement on the Original
Issue Date, (ii) indebtedness secured by a lien described in paragraph (ix) in
the definition of “Permitted Liens” in the Security Agreement in an aggregate
amount outstanding not to exceed $50,000; and (iii) indebtedness created as a
result of a subsequent financing if the gross proceeds to the Company of such
financing are equal to or greater than the aggregate principal amount of the
Notes and the Notes are repaid in full upon the closing of such financing.




(b)         Liens.  Create, incur, assume or permit to exist any lien on any
property or assets (including stock or other securities of the Company) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except Permitted Liens (as defined in the Security
Agreement).  




(c)         Dividends and Distributions.  Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any shares of its capital stock or directly or indirectly
redeem, purchase, retire or otherwise acquire for value any shares of any class
of its capital stock or set aside any amount for any such purpose; provided,
however, that the Company may complete the Merger.




(d)         Limitation on Certain Payments and Prepayments.




(i)          Pay in cash any amount in respect of any indebtedness or preferred
stock that may at the obligor’s option be paid in kind or in other securities;
or




(ii)         Optionally prepay, repurchase or redeem or otherwise defease or
segregate funds with respect to any indebtedness of the Company, other than for
senior indebtedness existing on the date hereof and set forth in Schedule A
attached hereto, indebtedness under this Note or the Purchase Agreement.




Article IV.




Section 4.01        Notices.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:




 

If to the Company:

At the address set forth in the Purchase Agreement

 

 

 

 

If to the Holder:

At the address set forth in the Purchase Agreement




- 5 -

--------------------------------------------------------------------------------




Section 4.02        Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby.  If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution or defense of such action or
proceeding.




Section 4.03        Severability.  The invalidity of any of the provisions of
this Note shall not invalidate or otherwise affect any of the other provisions
of this Note, which shall remain in full force and effect.




Section 4.04        Entire Agreement and Amendments.  This Note, together with
the Purchase Agreement and the Transaction Documents, represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein.  This Note may be amended only by an instrument in writing executed by
the parties hereto.




Section 4.05        Transfer.  This Note shall not be transferred or assigned by
the Holder except in accordance with the provisions of this Note and the
Purchase Agreement.







[Remainder of Page Intentionally Left Blank]







- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.




TYME INC.







By:  /s/ Michael Demurjian

Name:   Michael Demurjian

Title:     Vice President




- 7 -

--------------------------------------------------------------------------------




SCHEDULE A




SENIOR AND PARI PASSU INDEBTEDNESS




All amounts due and owing under that certain Convertible Promissory Note of the
Company, dated August 2, 2013, in the principal amount of $997,000 and payable
to US VC Partners, L.P. (“USVCP”).  It is noted that, besides funding in full
such Note, USVCP made additional advances to the Company or approximately
$129,000.  Accordingly, the total principal amount due USVCP from the Company is
$1,126,000.  USVCP has filed a UCC Financing Statement with the Delaware
Department of State.




- 8 -

--------------------------------------------------------------------------------